DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on December 30, 2020.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites: “having such an arrangement of said flexible element and of the plurality of contact units that, in the worn condition, forces generated by the function unit are transmitted to the operator's body substantially by the plurality of contact units.  
	The term “substantially” is a relative term that is unclear what it encompasses and how much of the plurality of contact units is required in order to be considered “substantially” plurality of contact units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 15 & 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2016 / 0000212 A1) to Lee et al., in view of (U.S. Patent Number 10,342,319 B1) to Alabdulkarim and (Korean Patent Number 20110101656 A) to Lee.
Lee et al., ‘212 discloses the system (700) for interfacing with an operator’s body the function unit, comprising:
the frame (100, 110 & 250) positioned on the rear side of an operator’s torso, and defining the main extension direction (i.e. Vertical) which, in the worn condition by the operator of the system (700), is oriented parallelly to the longitudinal axis of the operator (See Figure 5);
the plurality of contact units {(i.e. Front Left & Right (400) in Figure 1) & (Rear Left & Right (400) in Figure 1)}, which are connected to the frame (110 & 250) and, in the worn condition of the system (700), are operable to be brought into contact with the operator’s torso (See Figure 1),
wherein the plurality of contact units {(i.e. Front Left & Right (400) in Figure 1) & (Rear Left & Right (400) in Figure 1)} comprising:
the first contact unit (i.e. Front Left & Right (400) in Figure 1) configured to be positioned on the front side of an operator’s thoracic region (See Figure 1);
the second contact unit (Rear Left & Right (400) in Figure 1) configured to be positioned on the rear side of the operator’s thoracic region (See Figure 1);
wherein each of the plurality of contact units {(i.e. Front Left & Right (400) in Figure 1) & (Rear Left & Right (400) in Figure 1)} comprise at least one elastic body {(i.e. Left & Right (420) in Figure 1) & (i.e. Left & Right (355) in Figure 1)}, which is interposed between the first support (410) and the frame (110 & 250), and which is deformable so as to allow at least one of position or orientation variations between the first support (410) and the frame (110 & 250), the first support (410) being operable to be brought into contact with the operator’s body in the worn condition of the interface system (See Figures 1, 2, 3 & 5). 
However, Lee et al., lacks and does not explicitly disclose the third contact unit configured to be positioned on the operator’s hips; and the plurality of flexible elements operable to connect to the frame and the first contact unit.
Alabdulkarim teaches wherein the plurality of contact units (54, 56, 58, 60 & 62) comprising:
	the first contact unit (58) configured to be positioned on the front side of an operator’s thoracic region;
	the second contact unit (56) configured to be positioned on the rear side of the operator’s thoracic region (See Figure 2);
	the third contact unit (60 & 62) configured to be positioned on the operator’s hips; and the plurality of flexible element (i.e. Left & Right (72) in Figures 1 & 2) operable to connect to the frame (12) the first contact unit (58) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the third contact unit configured to be positioned on the operator’s hips; and the plurality of flexible elements operable to connect to the frame and the first contact unit as taught by Alabdulkarim with the system of Lee ‘212 in order to provide additional comfort.
However, Lee et al., ‘212 lacks and does not explicitly disclose wherein each of the plurality of contact units comprise the second support, and at least one elastic body is interpose between the first support and the second support; and which is deformable so as to allow at least one of position or orientation variations between the first support and the second support.
Lee ‘656 teaches wherein each of the plurality of contact units (i.e. Left & Right (40) in Figures 2, 3A & 3B) comprise the second support (411) (See Figures 3A & 3B), and at least one elastic body (412 & 416) is interpose between the first support (414) and the second support (411); and which is deformable so as to allow at least one of position or orientation variations between the first support (414) and the second support (411).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein each of the plurality of contact units comprise the second support, and at least one elastic body is interpose between the first support and the second support; and which is deformable so as to allow at least one of position or orientation variations between the first support and the second support as taught by Lee ‘656 with the system of Lee ‘212 in order to enhance damping and accommodate various load orientation variations during portable transportation.

Regarding claim 2, Lee ‘212 discloses having such an arrangement of the element (i.e. Left & Right (250) in Figures 1 & 2) and of the plurality of contact units {(i.e. Front Left & Right (400) in Figures 1 & 2) & (i.e. Rear Left & Right (400) in Figures 1 & 2)} that, in the worn condition (See Figure 5), forces generated by the function unit are transmitted to the operator's body substantially by the plurality of contact units {(i.e. Front Left & Right (400) in Figures 1 & 2) & (i.e. Rear Left & Right (400) in Figures 1 & 2)}.
Moreover, Lee ‘212 as modified by Alabdulkarim discloses having such an arrangement of the flexible element (i.e. Left & Right (72), 68 & 66) in Figures 1 & 2) and of the plurality of contact units (58, 56 & 60 / 62) that, in the worn condition (See Figure 1), forces generated by the function unit are transmitted to the operator's body substantially by the plurality of contact units (58, 56 & 60 / 62).  
Furthermore, Lee ‘212 as modified by Lee ‘656 discloses having such an arrangement of the flexible element (i.e. Left & Right (30) in Figure 1) and of the plurality of contact units (i.e. Left & Right (40) in Figures 1, 2, 3A & 3B) that, in the worn condition (See Figure 1), forces generated by the function unit are transmitted to the operator's body substantially by the plurality of contact units (i.e. Left & Right (40) in Figures 1, 2, 3A & 3B).  

Regarding claim 3, Lee ‘212 discloses wherein the frame (100 & 110) further comprises an upper portion (i.e. Upper Portion of (100 & 110) in Figures 1, 2 & 5) operable to be positioned at a height of an operator's scapula region (See Figures 1 & 2), and the lower portion (i.e. Lower Portion of (100) in Figure 2) operable to be positioned at a height of the operator's lumbar or lumbosacral region (See Figures 2 & 5), wherein the second contact unit (i.e. Rear Left & Right (400) in Figures 1, 2 & 5) is mounted on the upper portion (i.e. Upper Portion of (100 & 110) in Figures 1, 2 & 5) of the frame (110).
Furthermore, Lee ‘212 as modified by Alabdulkarim discloses wherein the third contact unit (62) is mounted (i.e. via (66) in Figure 2) on the lower portion of the frame (12).  

Regarding claim 4, Lee ‘212 as modified by Alabdulkarim discloses wherein the third contact unit (60 & 62) is adjustable in position along the main extension direction (i.e. via the adjustment of straps (102 & 72) in Figure 2) to selectively set a distance between the third contact unit (60 & 62) and the second contact unit (56).  

Regarding claim 5, Lee ‘212 as modified by Alabdulkarim wherein the third contact unit (60 & 62) is connected to frame (12) lower portion in the rotatable manner about the horizontal rotation axis (See Figure 2), the third contact unit (60 & 62) positioned in the sagittal plane of the operator and at the height of the operator's lumbar or lumbosacral region (See Figures 1 & 2).
  
Regarding claim 6, Lee ‘212 as modified by Alabdulkarim discloses wherein the third contact unit (60 & 62) comprises the third series of contact units (See Figures 1 & 2), wherein the third series of contact units comprise the belt (66) operable to wrap around the operator's hips in the worn condition of the system (10) (See Figure 1), wherein each unit (60 & 62) of the third series of contact units is connected to the adjacent units in the rotatable manner so as to vary its own orientation with respect to the adjacent units. 
 
Regarding claim 7, Lee ‘212 as modified by Alabdulkarim wherein the third series of contact units (62) further comprises one rear contact unit, which is symmetrically positioned with respect to the main extension direction of the frame (12) and which are configured to be positioned on lumboiliac regions of the operator's body, while leaving the lumbosacral region free from contact by the third series of contact unit (62).
However, Lee ‘212 as modified by Alabdulkarim does not disclose two rear contact units.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make two rear contact units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
  
Regarding claim 8, Lee ‘212 as modified by Alabdulkarim wherein the third series of contact units (60) comprises one front contact unit, which is symmetrically positioned with respect to the main {YB 01181674 DOC }14BNG-394-APatent Applicationextension direction of the frame (12), and which is configured to be positioned at a height of the lower region of an operator's abdomen. 
 However, Lee ‘212 as modified by Alabdulkarim does not disclose two front contact units.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make two front contact units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, Lee et al., ‘212 discloses wherein the frame (100) further comprises two side portions (i.e. Left & Right (110) in Figure 1), which extend parallelly to the main extension direction (i.e. Vertical) and join together the upper portion and the lower portion, wherein the two side portions (i.e. Left & Right (110) in Figure 1) are set at a distance (i.e. via (120) in Figure 1) from one another along a direction that is transversal to the main extension direction (i.e. Vertical), so as to position themselves, in the worn condition of the system (700), at opposite sides of an operator's vertebral column, while leaving the operator's vertebral column of the body free from contact by the plurality of contact units (i.e. Rear Left & Right (400) in Figure 1).
  
Regarding claim 10, Lee ‘212 as modified by Alabdulkarim discloses wherein the plurality of flexible elements (i.e. Left & Right (72) & 68) in Figures 1 & 2) comprises one or more first flexible elements operable to connect the first contact unit (58) to the upper portion of the frame (12), and one or more second flexible elements (i.e. Left & Right (64) & 66) in Figures 1 & 2) that connect the first contact unit (58) to the lower portion of the frame (12) (See Figures 1 & 2).
  
Regarding claim 11, Lee et al., ‘212 discloses wherein the system (700) further comprises one or more spacer elements (210) connected to the frame (110) and at least one of the plurality of element (i.e. Left & Right (200 & 250) in Figures 1 & 2), the one or more spacer elements (210) extend at least partially along the main extension direction, so that, in the worn condition of the system (700), the connected at least one element (i.e. Left & Right (200 & 250) in Figures 1 & 2) rises above an operator's trapezoidal muscles and clavicular regions, and keep themselves at a distance therefrom.
Furthermore, Lee et al., ‘212 as modified by Alabdulkarim discloses the plurality of flexible elements (i.e. Left & Right (72) in Figures 1 & 2).
  
Regarding claim 12, Lee et al., ‘212 as modified by Lee ‘656 discloses wherein, in each of the plurality of contact units (i.e. Left & Right (40) in Figure 2, 3A & 3B on pages 19 & 20), 
wherein the first support (413 & 414) comprises the semi-rigid plate (413), wherein the plate (413) defines through perforations over the substantial area of its extension, and wherein the second support (411) comprises the rigid or semi-rigid plate (i.e. Solid Plate of (411) in Figure 2, 3A & 3B), the plate (i.e. Solid Plate of (411) in Figure 2, 3A & 3B) having one or more connecting points (417 & 415) for connecting the contact unit (i.e. Left & Right (40) in Figures 2, 3A & 3B) to the frame (i.e. Left & Right (21) in Figures 3A & 3B). 
 	However, Lee et al., ‘212 as modified by above does not explicitly disclose the first and second supports are made of plastic.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second supports made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 13, Lee et al., ‘212 discloses wherein the first contact unit (i.e. Front Left & Right (400) in Figure 1) comprises two first contact units (See Figure 1), which are configured to position themselves on the front side of the ribcage of the operator at symmetrical positions with respect to an operator's vertebral column (See Figures, 1, 2, 3 & 5). 
 
Regarding claim 14, Lee et al., ‘212 discloses wherein the second contact unit (i.e. Rear Left & Right (400) in Figure 1) comprises two second contact units (See Figure 1), which are configured to position themselves on an operator's scapula regions at symmetrical positions with respect to the operator's vertebral column (See Figures 1, 2, 3 & 5).  

Regarding claim 15, Lee et al., ‘212 discloses comprising the member (250) connected to at least one of the two first contact units (i.e. Front Left & Right (400) in Figure 1).
Furthermore, Lee et al., ‘212 as modified by Alabdulkarim discloses comprising the flexible member (68) connected to at least one of the first contact unit (58) and the releaseable connecting member (84) connected to the flexible member (68), the releaseable connecting member (84) operable to selectively connect the first contact unit (58) to one another and releasably lock the system (10) over the operator's torso (See Figure 1).  
 
Regarding claim 17, Lee ‘212 as modified by Alabdulkarim discloses wherein the plurality of flexible elements (i.e. Left & Right (72) in Figures 1 & 2) comprise at least one of belts or bands (See Figures 1 & 2). 
 
Regarding claim 18, Lee ‘212 discloses wherein: the first contact unit (i.e. Front Left & Right (400) in Figure 1) comprises the first series of contact units; the second contact unit (i.e. Rear Left & Right (400) in Figure 1) comprises the second series of contact units (See Figures 1, 2, 3 & 5). 
Furthermore, Lee ‘212 as modified by Alabdulkarim discloses wherein: the first contact unit (58) comprises the first series of contact units; the second contact unit (56) comprises the second series of contact units; and the third contact unit (60 & 62) comprises the third series of contact units (See Figures 1 & 2). 
 
Regarding claim 19, Lee et al., ‘212 as modified by Lee ‘656 discloses wherein the at least one elastic body (12) comprises a plurality of elastic bodies (412 & 416) having the tubular configuration (See Figures 3A & 3B on page 20).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2016 / 0000212 A1) to Lee et al., (U.S. Patent Number 10,342,319 B1) to Alabdulkarim and (Korean Patent Number 20110101656 A) to Lee as applied to claim 1 above, and further in view of (U.S. Patent Number 5,904,282) to Gleason.
Regarding claim 16, Lee et al., ‘212 as modified by above does not explicitly disclose wherein said frame is made of aluminum or of a rigid plastic carbon-loaded material. 
 Gleason teaches the frame is made of aluminum.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the frame made of aluminum as taught by Gleason with the system of Lee et al., 212 in order to make a strong, durable and light weight frame and reduce manufacturing cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734